Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 1 of 9 Page ID
                                 #:3689




  Summary Judgment Ex. 30
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 2 of 9 Page ID
                                  #:3690



1    COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
2    Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
3    E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
4    1700 G Street, NW
     Washington, D.C. 20552
5    Fax: (202) 435-5471
6    LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
7    Phone: (415) 844-9787
     301 Howard St., Suite 1200
8    San Francisco, CA 94105
     Fax: (415) 844-9788
9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
12
13                                            )
     Bureau of Consumer Financial Protection, )          Case No.: 8-20-cv-00043-SB-ADS
14                                            )
                      Plaintiff,              )
15                                            )
          vs.                                 )          DECLARATION OF DANI
16                                            )          SCHNEIDER IN SUPPORT OF
     Chou Team Realty, LLC et al.,            )          PLAINTIFF’S MOTION FOR
17                                            )          SUMMARY JUDGMENT AGAINST
                      Defendants.             )          DEFENDANT NESHEIWAT
18                                            )
19
20         I, Dani Schneider, pursuant to 28 U.S.C. § 1746, hereby state and declare
21   that I have personal knowledge of the facts as set forth below. If called as a
22   witness, I could and would testify as follows.
23         1.     I am a citizen of the United States and am over the age of eighteen
24   (18) years old. I am employed as an Investigator with the Bureau of Consumer
25   Financial Protection (“Bureau”) in the Office of Enforcement. My mailing
26   address is 1700 G Street NW, Washington, DC 20552.
27
28
                                   DECLARATION OF DANI SCHNEIDER
                                                1
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 3 of 9 Page ID
                                  #:3691



1          2.     I began working at the Bureau in August 2013. Prior to joining the
2    Bureau, I worked as an Investigator at the Federal Trade Commission for five
3    years. As an Investigator, I research and investigate persons and entities that
4    may be violating the Consumer Financial Protection Act of 2010 and other
5    statutes enforced by the Bureau.
6          3.     I worked on the Bureau’s investigation of this matter and have also
7    been assigned to assist in this litigation.
8          4.     Defendants in this action include: (1) Docu Prep Center, Inc. and
9    Document Preparation Services, LP (collectively “Docu Prep Center”);
10   (2) Certified Doc Prep, Inc. and Certified Doc Prep Services, LP (collectively,
11   “Certified Doc Prep Services”); (3) Assure Direct Services, Inc. and Assure
12   Direct Services, LP (collectively, “Assure Direct Services”); (4) Direct
13   Document Solutions, Inc. and Direct Document Solutions, LP (collectively,
14   “Direct Document Solutions”); and (5) Secure Preparation Services, Inc. and
15   Secure Preparation Services, LP (collectively, “Secure Preparation Services”).
16         5.     I refer to Docu Prep Center, Certified Doc Prep Services, Assure
17   Direct Services, Direct Document Services, and Secure Preparation Services in
18   this declaration collectively as the “SLDR Companies.”
19         6.     Consumer Sentinel is a secure, password-protected complaint
20   database designed to allow law enforcers to share data about fraud. Consumer
21   Sentinel provides law enforcement members with access to over 18 million
22   fraud and identity theft consumer complaints. Sentinel allows members to
23   access consumer complaints submitted directly to the Federal Trade
24   Commission, as well as to complaints shared by 45 data contributors, including
25   the Bureau, the Internal Revenue Service, over 25 State Attorneys General, and
26   all North American Better Business Bureaus. Over 2,800 federal, state, local,
27   and international law enforcement have access to Sentinel.
28
                                    DECLARATION OF DANI SCHNEIDER
                                                 2
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 4 of 9 Page ID
                                  #:3692



1          7.     I reviewed a spreadsheet of Consumer Sentinel complaints that
2    was also produced to Defendant Nesheiwat (Bates number CFPB-JN-0169670).
3    This spreadsheet contains 519 consumer complaints. I identified three
4    consumer complaints that did not name the SLDR Companies and did not
5    include these three complaints in my analysis.
6          8.     I reviewed this spreadsheet and also identified 86 duplicate
7    complaints. I identified duplicates by searching for identical entries in the
8    columns containing the consumer’s street address, email address, and phone
9    number. If a consumer filed more than one complaint, I reviewed the narrative
10   of all of the consumer’s complaints but coded the consumer only once.
11         9.     For purposes of my review of the consumer complaint spreadsheet,
12   I reviewed all 519 consumer complaints, but only coded 430 unique consumer
13   complainants because of the duplicate complaints I described above and
14   because of the three complaints that did not name the SLDR Companies.
15         10.    The 430 consumer complaints that I reviewed relating to the SLDR
16   Companies were filed by consumers from 35 different states and the District of
17   Columbia. These complaints were filed between April 2015 and August 2020.
18   During my review of the consumer complaints, I identified:
19                a.     135 complaints complaining about Docu Prep Center and its
20         dbas Docuprep Center and Document Preparation Services;
21                b.     72 complaints complaining about Certified Doc Prep
22         Services;
23                c.     114 complaints complaining about Assure Direct Services;
24                d.     51 complaints complaining about Direct Document
25         Solutions; and
26                e.     62 complaints complaining about Secure Preparation
27         Services.
28
                                   DECLARATION OF DANI SCHNEIDER
                                                3
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 5 of 9 Page ID
                                  #:3693



1    These totals add up to 434, rather than 430, because four consumers identified
2    more than one SLDR Company in their complaints.
3          11.   My review of the spreadsheet reveals that of the 430 unique
4    consumers who filed complaints against the SLDR Companies, 390 consumers
5    described being misled by the SLDR Companies. Other consumer complaints
6    raised various issues, such as whether the SLDR Company were legitimate
7    businesses or would misuse consumers’ personal information. Moreover, 147
8    consumers described the SLDR Companies as a “scam” or as having been
9    “scammed” by them. The consumer complaints I reviewed by consumers who
10   described being misled describe a variety of forms of misleading conduct by the
11   SLDR Companies. Consumers who described being misled stated that they
12   were lied to or they did not receive the results they were promised. Below are
13   excerpts from four such consumer complaints:
14               a.     “I received several letters from company, Certified
15         DocPrep, in 2016 letting me know they were a certified document
16         preparation company that works in partnership/on behalf of the
17         Department of Education to assist student loan borrowers (with
18         private/federal student loans) in consolidating student loans, lowering
19         interest rates, and lowering monthly payments. I reached out to them in
20         March of 2017 after receiving a letter saying this was my “final notice to
21         consolidate” to inquire about their services.” … “They had me fill out a
22         forbearance request to postpone loan payments and promised to work
23         with the Dept of Education to lower student loan interest rates to give me
24         a lower monthly payment. To receive payment for their “services” they
25         scheduled two deductions of $449.50 from my bank account - one
26         occured 3/24/2017 and the other occured 4/24/2017. On April 11, I
27         received an e-mail … stating that my “consolidation has been submitted
28
                                  DECLARATION OF DANI SCHNEIDER
                                               4
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 6 of 9 Page ID
                                  #:3694



1         to Nelnet.”” … “Months go by, and I am assuming Nelnet / Dept of Ed is
2         taking care of my consolidation. I reached out to Nelnet and they told me
3         that they received the documents … from this company to change my
4         payment schedule, but told me I could NOT consolidate my loans nor
5         lower my interest rates as I was told I could by Certified DocPrep. They
6         also told me that I could have worked with them to change my repayment
7         terms free of charge, and working with a third party wasn’t necessary to
8         simply update this information. I called Certified DocPrep to request a
9         refund because they did not deliver on their promises, and they declined.
10        I am now working with Bank of America to recover these lost funds.”
11              b.     “This company sent me a letter in the mail with a “Final
12        Notice” stamp on top. I thought it was a letter from the Board of Ed. I
13        made a call to the 855 number on the bottom of the letter. They answered
14        acting like they are the Board of Education and wanted to help me pay
15        my student loans under the ”Obama Education Act” before it is repealed
16        under president Trump.” ... “I was forwarded to their “senior accounts
17        manager”… “She was able to convince me my loan is going in to default,
18        but there are programs that can completely forgive my debt. Continued
19        chatting about “under the Obama administration....” and how these
20        programs are being shut down in a matter of no time and if im not
21        already inrolled, i will loose my funds and chance. I could make a one
22        time payment of 799, save $100, or pay in 3 installments of 299 for a
23        total of 899. Then she “asked her supervisor” if i qualified for a
24        discount. And came up with a third payment option, two payments of
25        $449.50, totaling the 899”… “I soon realized this was a scam and saidi
26        will call them back after speaking to my parents. Kimberly even tried to
27        get information about my Parent Plus loan and my mothers social and
28
                                 DECLARATION OF DANI SCHNEIDER
                                              5
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 7 of 9 Page ID
                                  #:3695



1         information. When i called back to cancel the agreement, there was no
2         answer.” ... “I had to close my bank account the same day and take other
3         precautions of ID theft. Hope they arent able to scam others like me. Its
4         scary and soo much work to get things back in order. But the anxiety of
5         my SSN and State ID number exposed remains.”
6               c.     “Hi, I was just recently scammed by a company called
7         Certified Document Center from their Student Loan Assistance
8         Department trying to forgive my FEDERAL from University of California
9         Los Angeles and from the government student loans completely for an
10        upfront fee. This was my mistake and I gave them power of attorney to
11        consolidate my loans. I hope that I can help others avoid this from
12        happening to them. I also hope some one can help me fight back and stop
13        them from consolidating my loans and proceeding with filling out any
14        more federal paper work regarding my loans.”
15              d.     “Scammer makes initial contact via a flyer with information
16        about new laws discounting federal loans. Over the phone, scammer will
17        describe the process of determining eligibility for a loan
18        consolidation/forgiveness program. Scammer gives a brief description of
19        past policies and changes related to Obamacare and new healthcare
20        policies was given during the call multiple times. Scammer will ask for
21        victim’s personal information as well student loan data files that must be
22        accessed through the use of said personal information. There is an
23        unstated charge for this program of $799.00, with the option to make
24        proportionally larger payments over several months. When pressed on
25        why this fee was necessary and not accessible public information,
26        scammer was unable to provide credible sources and sent fake e-mails
27        and pressured to pay the fees over the phone.”
28
                                 DECLARATION OF DANI SCHNEIDER
                                              6
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 8 of 9 Page ID
                                  #:3696



1          12.    My review of the consumer complaints complaining about the
2    SLDR Companies reveals that 31 consumers stated that they were promised
3    lower interest rates either in direct-mail solicitations or in sales calls with the
4    SLDR Companies. Below are excerpts from three such consumer complaints:
5                 a.     “I am not an expert about filling complaint , all I know is
6          that I was so upset and mad from myself for being such a foul for
7          considering their offer. First the letter I received seemed legitimate to me
8          and it says that my interest will be lower . But I just found out recently
9          that I shoudn’t pay any fee to consolidate the student loans of my two
10         kids . Also I received a letter yesterday from them showing that the
11         interest is going to be 7.375 which is the same or higher then what I had
12         through Nelnet Loan . Please I need your help .”
13                b.     “I was sent a letter in the mail by a company called Direct
14         Document Solutions. They are located in Irvine, California. I spoke with
15         a woman named Athena Monge and with a man named Brandon
16         Chodosh on September 19th, 2017. They represented that they were
17         under contract with the Department of Education and would do a loan
18         consolidation of my federal student loans at lower rates. Brandon
19         Chodosh in particular was promising low monthly payments and trying
20         to get sensitive information from me.”
21                c.     “This Loan servicer company promised to complete
22         paperwork and consolidate my loans for me at a cost of $599.00. I
23         agreed to pay this, because they said this would eliminate the middle man
24         and my interest rates would be lowered and my payments would be 0$
25         Based on my income. They took the money out of my account and then
26         sent a letter saying the consolidation could not be completed because
27         there was already a consolidation in process with another company. I
28
                                    DECLARATION OF DANI SCHNEIDER
                                                 7
 Case 8:20-cv-00043-SB-ADS Document 191-35 Filed 05/14/21 Page 9 of 9 Page ID
                                  #:3697



1          tried to get ahold of them to resolve the issue, but their voice mail box is
2          full and I can not even leave a message. They basically took my money
3          and ran. I later found out, this service can be done for free. --- Additional
4          Comments: I would like my money refunded. I would also like others to
5          be aware of these scammers so no one else gets money stolen from them.
6          Especially broke kids right out of college like myself.”
7          13.    Because of the COVID-19 epidemic, I am working from home and
8    do not have ready access to a scanner. I am therefore signing this declaration
9    using an electronic signature through Adobe Acrobat.
10
11   I declare under penalty of perjury that the foregoing is true and correct.
12
13   Executed on: May 12, 2021
                                            Digitally signed by
14                      Dani A.             Dani A. Schneider
15                                          Date: 2021.05.12
16
                        Schneider           14:58:20 -04'00'
                         _____________________________
                         Dani Schneider
17                       Investigator
                         Bureau of Consumer Financial Protection
18                       1700 G Street, NW
                         Washington, D.C. 20552
19
20
21
22
23
24
25
26
27
28
                                   DECLARATION OF DANI SCHNEIDER
                                                8
